Citation Nr: 1629100	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to receive VA compensation and pension benefits.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant reports that he served on active duty from August 1942 to November 1945.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, during the course of the appeal, the appellant was scheduled to have a hearing at the RO before a Veterans Law Judge.  However, he did not report for that hearing and has not offered a good cause for his absence.  He has not requested that the hearing be rescheduled.  Therefore, the Board will proceed as if the appellant no longer desires a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2015).  38 U.S.C.A. § 7107 (West 2014).


FINDING OF FACT

The appellant is not recognized by the United States Army as having served as a member of the Philippine Commonwealth Army, to include recognized guerrilla groups, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The legal criteria for entitlement to VA compensation and pension benefits have not been met.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. §§ 3.40, 3.41 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he had qualifying active service during World War II and that he should be entitled to VA compensation and pension benefits.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is against that claim.  

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, when, as in this case, the law, and not the evidence, is dispositive, the VA's duties to notify and assist claimants are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (March 9, 2004).  Nonetheless, the Board finds the appellant has been provided appropriate notice and assistance.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In October 2012, VA informed the appellant of the criteria for basic eligibility for VA benefits, and that it had to be shown that he had performed valid active military service as a member of the Armed Forces of the United States, certified by the United States Army.  The RO informed him where he could obtain verification of his service and provided assistance by requesting verification of the appellant's service from the National Personnel Records Center (NPRC) and from the United States service department.  

The appellant has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and assist has resulted in prejudice to him in the adjudication of this appeal.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Accordingly, the Board finds no reasonable possibility that any further assistance would aid the appellant in developing the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001).  

Armed forces means the United States Army, Navy, Marine Corps, Air Force and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2015).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while those forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person in the Armed Forces, except for benefits under:  (1) contracts for National Service Life Insurance entered into before February 18, 1946; (2) chapter 10 of Title 37 of the United States Code; and, (3) chapters 11, 13, 23 and 34 of Title 38 of the United States Code.  38 U.S.C.A. § 107 (West 2014).

Service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 shall not be deemed to have been active military, naval or air service for the purposes of any of the laws administered by VA except:  (1) with respect to contracts of National Service Life Insurance entered into (A) before May 27, 1946, (B) under section 620 or section 621 of the National Service Life Insurance Act of 194, or (C) under section 1922 of Title 38 of the United States Code; or, (2) chapters 11 and 13 of Title 38 of the United States Code. 38 U.S.C.A. § 107 (West 2014).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted directly by the claimant such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from appropriate service departments if the evidence is a document issued by the service department; the document contains needed information as to the length, time, and character of service; and, in the opinion of VA the document is genuine and the information contained therein is accurate.  38 C.F.R. § 3.203 (2015).

VA is prohibited from finding that a particular individual served in the United States Armed Forces on any basis other than a United States Service Department document that VA believes to be authentic and accurate, or United States Service Department verification.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Service Department findings are binding on VA for the purpose of establishing service in the United States Armed Forces. Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993).  

When the claimant does not submit evidence of service, or the evidence submitted does not meet the requirements cited above, the VA shall request verification from the United States service department.  38 C.F.R. § 3.203 (2015).  Service department findings are binding on the VA for purposes of establishing service in the United States Armed Forces.  Laruan v. West, 11 Vet. App. 80 (1998).  

In November 2009 correspondence with the RO, the appellant asserted that during World War II, he had had qualifying service in the Walter Cushing Guerillas, attached to 121st infantry regiment, Philippine scout, army of United States, headed by General Felipe G. Pastrana. 

In June 2012 the Office of the Adjutant General of the Armed Forces of the Philippines responded to the appellant's request for records of his service.  The Adjutant General's Office reported that after a thorough search, it appeared that the appellant had no record on file and that, therefore, it could not furnish any documents to verify the appellant's service.  

In December 2012, the RO requested the appellant's medical records from the NPRC.  In January 2013, the NPRC informed the RO that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In March 2015, the RO asked the United States Department of the Army to verify whether the appellant had had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In March 2015, based on its review of the information provided and official information contained in Army records, which are maintained by the NPRC, the service department was unable to change the previous negative service determination for the appellant.  The service department did identify a claim folder for the appellant.  However, it did not contain the requisite AGO Form 23.  It was noted that without an AGO Form 23 and a corresponding unit roster, the United States Department of the Army was unable to verify the appellant's service.  Furthermore, under the guidance established by the Department of the Army for the post-War recognition program, it was noted that the appellant's reported unit, the121st Infantry Replacement, Walter Gushing's Guerrillas, was not a recognized guerrilla group.  

In the April 2013 notice of disagreement, the appellant suggested that his service records had been lost during World War II or during a period of martial law in the Philippines or that they had been destroyed in a 1973 fire at the NPRC.  However, the record does not contain, and the appellant has not identified, any evidence to support those assertions.  Only the service department can establish if and when a person had qualifying active service.  Venturella v. Gober, 11 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994).  The service department's findings are binding and conclusive upon the VA.  Duro; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  An unsuccessful claimant who believes there is reason to dispute the report of the service department or the contents of military records can pursue that disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.5 (2015); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992). 

Accordingly, the Board finds that the legal criteria have not been met to establish the appellant as a Veteran.  Therefore, he is not eligible for VA compensation or pension benefits as a matter of law, and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Legal entitlement to receive VA compensation and pension benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


